— Appeal by the defendant from two judgments of the Supreme Court, Queens County (Sherman, J.), both rendered November 20, 1990, convicting him of sexual abuse in the first degree under Indictment No. 2113/89 and assault in the second degree under Indictment No. 4250/ 89, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have considered the contentions raised by the defendant in his supplemental pro se brief and find them to be frivolous. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.